COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00217-CV


Jeffrey Mann                             §    From the 211th District Court

v.                                       §    of Denton County (2008-30359-211)

Denton County, Denton County             §    October 9, 2014
Sheriff's Department, Paige
McCormick, and Benny Parkey              §    Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the trial court’s March 28, 2013 order is void. It is ordered that the trial court’s

order is vacated and that the appeal is dismissed.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM